DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 48-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 48 recites a “filter device including a sealing member” in line 4 and further recites limitations the sealing member in relation to the filter device i.e. “interior to the filter device” in line 5, “adjacent to an outer surface of the filter device” in line 6, and “adjacent to an inner passage of the filter device” in lines 6-7. The claim initially sets forth the sealing member is a component of the filter device 
“…positioning a filter device comprising a tubular body at a deployment site in the vessel, where the deployment site is downstream of a procedure site, a distal portion of the filter device includes a sealing member interior to the body body body body the body of the filter device permits passage of the blood flow through the inner passage…” 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 65-68 are rejected under 35 U.S.C. 103 as being unpatentable over Kleshinski et al. (US 2017/0181835) in view of Macoviak et al. (US 6,361,545).
Regarding claim 65, Kleshinski et al. discloses a method for filtering of emboli that are dislodged during a medical procedure at a procedure site within a vessel of a patient (Abstract, paragraph [0012]), the method comprising: advancing a filter device (12, FIG 1, paragraph [0042]) to a deployment site (Aortic arch) in the vessel (FIG 7A, paragraph [0050]); deploying the filter device (Paragraph [0051], FIGs 7B-7J) in proximity to the procedure site (Aortic valve), where the filter device permits passage of blood therethrough (Paragraphs [0013, 0022, 0044, and 0055] disclose the mesh of the filter body allows for the passage of blood flow while trapping emboli); advancing a medical device (60, FIG 7M, paragraph [0054]) through the filter device to the procedure site (FIG 7M); performing a procedure in the vessel distally to the filter device using the medical device (Paragraph [0054] discloses medical device 60 can be used for angiography), where the procedure causes emboli in the flow of blood (FIG 7M shows embolic particles in the blood as the procedure site); withdrawing the medical device from the deployment site (FIG 7N, paragraph [0055] discloses withdrawing medical device 60) and further restricting a proximal portion of the filter device such that emboli remains within the filter device (Self-sealing port 20 closes in the absence of device 60); positioning the filter device and emboli located therein within a catheter (42, FIGS 7U-7ZZ) to prevent 8 of 10Application No.: 16/366,696Attorney Docket No.: MDRCNZ00100passing of emboli into blood flow (Paragraph [0057-0058]); and removing the catheter, filter device, and emboli from the patient (Paragraph [0058]).    
Kleshinski et al. is silent regarding a distal portion of the filter device including a sealing member which conforms to an irregularity of the wall of the vessel and forming a first seal between a wall of the vessel at the deployment site using the sealing member to cause a flow of blood into the filter device.
However, Macoviak et al. teaches a filter device (132, FIGs 7A-8A, col 9 lines 36-54) for trapping emboli and allowing the passage of blood flow (Abstract, col 3 lines 19-44 and col 4 lines 9-27), wherein 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the filter device of Kleshinski et al. such that a distal portion of the filter device includes a sealing member and modifying the method to include forming a first seal between a wall of the vessel at the deployment site using the sealing member causing a flow of blood into the filter device, as taught by Macoviak et al., for the purpose of having a passively expanding component to naturally and atraumatically seal against the aortic wall with the additional benefit of compensating for patient-to-patient variations in luminal diameter (Macoviak: Col 9 line 66-col 10 line 11).
The method as modified is further silent regarding the sealing member of the distal portion of the filter device conforming to an irregularity on a wall of the vessel to form the seal.
However, Kleshinski et al. discloses that as the filter device deploys, the tubular porous mesh (14) expands and engages the inner wall of the ascending aorta (Paragraph [0051]). Furthermore, Macoviak et al. discloses that as the filter device deploys, the seal (142) of the filter device naturally and atraumatically seals against the aortic wall (Col 10 lines 5-11) and the passive deployment of the seal also naturally compensates for patient-to-patient variations in aortic luminal diameter (Col 10 lines 5-11).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method such that the sealing member conforms to an irregularity on a wall of the vessel, for the purpose of engaging the inner wall of the vessel such that it forms a seal and naturally compensates 
Regarding claim 66, Kleshinski et al./Macoviak et al. disclose the invention substantially as claimed, as set forth above for claim 65. Kleshinski et al. further discloses constricting the proximal portion (Area of the filter body around self-sealing port 20) of the filter device about the medical device (60) to form a second seal about the medical device after advancing the medical device through the filter device (Paragraph [0054] discloses port 20 will conform to and seal around the exterior of 60, thus preventing any emboli from passing through the port). 
Regarding claim 67, Kleshinski et al./Macoviak et al. disclose the invention substantially as claimed, as set forth above for claim 65. Kleshinski et al. further discloses deploying the filter device further comprising advancing a second catheter (64, FIGs 7N-7P) through a proximal opening (open downstream end 18) the filter device (Paragraph [0055]) and constricting the proximal portion of the filter device about the second catheter to prevent emboli from between the second catheter and the proximal opening (Paragraph [0055] discloses port 20 will conform to and seal around the exterior of catheter 64, thus inhibiting or preventing accidental passage of emboli through the port while it is expanded to permit catheter passage).    
Regarding claim 68, Kleshinski et al./Macoviak et al. disclose the invention substantially as claimed, as set forth above for claim 67. Kleshinski et al. further discloses comprising completing the procedure (FIG 7Q, paragraph [0055]; the procedure is deployment of prosthetic valve PV) and withdrawing the second catheter from the filter device (FIG 7R-7T, paragraphs [0055-0056]) while constricting the proximal portion of the filter device about the second catheter (Seal 20 remains constricted around catheter 64 while the catheter is withdrawn), and upon removal of the second catheter from the filter device, further constricting the filter device to prevent escape of emboli from .  
Allowable Subject Matter
Claims 48-64 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 48, the prior art of record fails to teach or render obvious a sealing member interior to the filter device and including an upper sealing surface and a lower sealing surface. The closest prior art is Kleshinski et al./Macoviak et al. which discloses the sealing member as a distal extension of the filter body, not positioned interior to the filter device.
Response to Arguments
Applicant’s arguments, see pages 9-10, filed 01/06/2022, with respect to the rejection of claim 48 under 35 USC 103 have been fully considered and are persuasive.  The rejection of claim 48 under 35 USC 103 has been withdrawn. However, a rejection of claim 48 under 35 USC 112(b) is set forth above in response to the amendments to the claims.
Applicant’s arguments, see page 11, with respect to the rejection of claim 65 under 35 USC 103 have been fully considered but are not persuasive. Applicant argues that both Kleshinski and Macoviak fail to disclose an irregularity of the wall of the vessel and therefore that they fail to teach a step wherein the sealing member conforms to an irregularity of the wall of the vessel. Examiner acknowledged in the rejection of the claim in the previous office action that both Kleshinski and Macoviak fail to disclose an irregularity of the wall of the vessel. However, also as outline in the rejection, it would have been obvious to one of ordinary skill in the art that irregularities certainly exist in the wall of a vessel even if not explicitly stated. For examples, deviations in diameter and slight amounts of plaque buildup could be considered an “irregularity”. One of ordinary skill in the art would understand it to be rare to find an 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771